Citation Nr: 0802415	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1984 until February 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2004 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Petersburg, Florida.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to fulfill VA's obligations 
under the VCAA.  Specifically, it is noted that the claims 
file does not contain any VCAA notice to the veteran with 
respect to the TDIU claim.  Rather, the numerous notice 
letters associated with the record address only increased 
rating and service connection claims.  Accordingly, 
appropriate notice must be sent prior to adjudication of the 
claim.

Additionally, it was noted at the veteran's May 2007 hearing 
that he was rejected for vocational rehabilitation.  It does 
not appear that a vocational rehabilitation file is 
associated with the record.  As it may contain evidence 
pertinent to the appeal, an attempt should be made to acquire 
those records. 

It is also noted that the veteran presently has a combined 
disability evaluation of 70 percent, with one disability 
rated at 40 percent.  As such, he meets the percentage 
requirements for TDIU under 38 C.F.R. § 4.16.  However, the 
claims folder does not contain a competent opinion as to 
whether the veteran is able to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Such an opinion should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
respect to the veteran's claim of 
entitlement to TDIU which satisfies all 
VCAA notice obligations in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-19 17 & 02-1506 (U.S. Vet. App. March 
3, 2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that an effective date 
for the award of benefits will be 
assigned if TDIU is awarded.

2.  Associate the veteran's vocational 
rehabilitation folder with the record; if 
such folder cannot be located, this fact 
must be noted in the claims file.  

3.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected lumbosacral strain with 
degenerative changes, temporomandibular 
joint syndrome, right hip arthritis with 
bursitis, right ankle strain and 
postoperative neuroma excision, tinnitus, 
and residuals of a wart excision on the 
right wrist.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner finds that another 
objective examination is necessary in 
order to fully respond to this inquiry, 
then one should be arranged and all 
necessary tests should be accomplished.  
The claims folder must be reviewed in 
conjunction with any 
examination/opinion(s) conducted.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



